Citation Nr: 1508580	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for right inguinal neuralgia, associated with right inguinal strain, status post hernia repair, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2014). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from March 1996 to September 1999, November 2002 to October 2003, and October 2005 to March 2007, with additional service in the Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right inguinal strain, status post hernia repair, and assigned a noncompensable rating, effective November 10, 2008.  

During the course of the appeal, in a July 2011 rating decision, the RO granted service connection for right inguinal neuralgia (claimed as nerve entrapment) as associated with right inguinal strain, status post hernia repair.  The Board previously determined that this issue was also in appellate status because this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of, or associated with, the service-connected right inguinal strain, status post hernia repair.  In November 2013, the Board remanded this matter for further development.    

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., in July 2013.  A copy of the hearing transcript has been associated with the record.  

The Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.    

As a final preliminary matter, the Board observes that in its prior remand, the Board also referred issues for adjudication by the Agency of Original Jurisdiction (AOJ).  In April 2014, the AOJ issued a rating decision addressing these matters as well as numerous other issues.  Based on a July 2014 letter to the Veteran located in Virtual VA and a July 2014 Report of General Information located in VBMS, it appears that the Veteran filed a notice of disagreement to at least some of these issues in June 2014.  Nevertheless, as the notice of disagreement is not currently associated with the Veteran's Virtual VA or VBMS records, the Board does not currently have jurisdiction over these matters.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that all of the development directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

In this regard, in its November 2013 remand, the Board determined that this case should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration under the provisions of 38 C.F.R.§ 3.321(b)(1).  Subsequently, on September 18, 2014, it appears that a Decision Review Officer (DRO) at the Appeal Management Center (AMC) drafted a request for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) on a document with the AMC's heading, which was approved by a Coach at the AMC. 

Thereafter, a memorandum date-stamped September 22, 2014, with the AMC's heading, reflects that a higher rating on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1) was not warranted.  Such reflects that the same DRO who drafted the September 18, 2014, request for extraschedular consideration prepared the aforementioned memorandum on August 5, 2014, and a Coach at the AMC concurred on the same date.  Ultimately, it was approved by another individual whose title and signature are illegible on September 19, 2014, and it was date-stamped on September 22, 2014.  Therefore, it appears that the DRO at the AMC, who also authored the September 18, 2014, request for extraschedular consideration and the SSOC, ultimately made the determination that extraschedular consideration was not warranted, which was subsequently concurred with, and approved by, other individuals, at least one of which who is associated with the AMC, rather than the Under Secretary for Benefits or the Director of Compensation and Pension Service.  Therefore, it does not appear that a response from the Under Secretary for Benefits or the Director of Compensation and Pension Service is associated with the record.  Thus, in order to comply with the Board's prior remand, the case must be remanded so that the AOJ can submit it to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  See Stegall, supra.

Additionally, the Board notes that the September 22, 2014 memorandum and December 2014 SSOC denied the Veteran's claim for an initial compensable rating for right inguinal neuralgia, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(1); however, it appears that part of the rationale was that the Veteran did not meet the scheduler criteria under 38 C.F.R. § 4.16(a) and, as he could work in sedentary work environments, such disability did not significantly impact his employment.  However, 38 C.F.R. § 4.16(a) pertains to assignment of a total disability rating based on individual unemployability, rather than extraschedular consideration for an individual disability under 38 C.F.R. § 3.321(b).  The appropriate standard to apply when determining whether the Veteran meets the criteria for extraschedular consideration is whether the case presents such an exception or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Thus, when readjudicating the claim on remand, the AOJ must apply the correct standard in its determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must submit the Veteran's claim for an initial compensable rating for his service-connected right inguinal neuralgia to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R.
§ 3.321(b)(1). 

2.  After completing the above, and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the issue on appeal should be readjudicated based on the entirety of the evidence, to include extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


